UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAHENE PETERKIN,

                                Plaintiff,
                                                                 19-CV-7819 (CM)
                    -against-
                                                             ORDER OF DISMISSAL
 QUICK CHILL FOOD SERVICES, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 27, 2019, the Court received the attached letter from Plaintiff advising the

Court that he wishes to withdraw his complaint. ECF 1:19-CV-7819, 9. Accordingly, the Court

grants Plaintiff’s request to withdraw this action pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   December 3, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
